DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibahara et al. (US 2013/0223518).  
Regarding claims 1 and 11, Shibahara teaches an apparatus (fig. 40) comprising at least one processor and at least one memory (ex511 of fig. 40), said at least one memory stored with code thereon, which when executed by said at least one processor (ex501 of fig. 4, wherein the 
determine a residual signal for at least one sample (311 of fig. 7, determine coded transform coefficient as a residual signal. CBF of fig. 7 indicates the residual signal is stored in the memory 314 of fig. 7; [0112] a flag (cbf_chroma) indicating whether or not there is a transform coefficient of chrominance signal (S124), S124 of fig. 9A and S135 of fig. 8. Figure 21 illustrates residual coding signals cbf_cr and cbf_cb
 
    PNG
    media_image1.png
    295
    829
    media_image1.png
    Greyscale
. 
Figure 9A describes the residual signal as cbf_chroma is for one sample, [0135] cbf_chroma is true in S124 of fig. 9A and S135 of fig. 8, [0136] determining the residual signal is a Cr component of chrominance signal or a Cb component of chrominance signal); 
determine if said residual signal is representing residual for samples in more than one channel (311 of fig. 7 determine residual signal for two channels. TUS and cbf of fig. 7,  S128cb and S128cr of fig. 9B, [0136] the transform_split_tree_decoding unit indicates a Cr component of chrominance signal (cbf_cb) and a Cb component of chrominance signal (cbf_cb), the cbf_cr and cbf_cb are two channels); 
apply, in response to said residual signal representing residual (CBF of fig. 7, S124 of fig. 9A, cbf_chroma) for samples (TUS of fig. 7 indicates the size of the blocks, wherein samples are in the blocks) in the more than one channel (S128Cb and S128Cr of fig. 9B, cbf_cb and cbf_cr are more than one channels), said residual signal for at least a first sample in a first channel for 
 apply said residual signal for at least a second sample in a second channel (S135cr and Yes of fig. 9B) for generating a second reconstructed sample (140 and 150 of fig. 7).  
Regarding claims 2 and 12, Shibahara further teaches the apparatus according to claim 1, where in the apparatus is further caused to: apply a combined residual signal for chrominance channels of a still image or a video sequence (S136cr and S136cb of fig. 9B).  
Regarding claims 3 and 13, Shibahara further teaches the apparatus according to claim 1, where in the apparatus is further caused to: 
decode a combined residual flag (cbf_chroma, S124 of fig. 9A, [0075] flag (cbf)); 
decode, in response to the combined residual flag being 1 or true (S135 and Yes of fig. 9A), a single residual block (S136 of fig. 9A, 140 and 150 of fig. 7); and 
apply the residual signal to both the first channel and the second channel (S136cb and S136cr of fig. 9A).  
Regarding claims 4 and 14, Shibahara further teaches the according to claim 1, where in the apparatus is further caused to: 
decode a coded block flag for the first channel (S128cb of fig. 9B) and a coded block flag for the second channel (S128cr of fig. 9B); 
decode, in response to both the coded block flag for the first channel and the coded block flag for the second channel being 1 or true, a combined residual flag (S124 and S136, Yes of fig. 9A); 
decode, in response to the combined residual flag being 1 or true, a single residual block (140 and 150 of fig. 7, [0135]); and   

Regarding claims 7 and 17, Shibahara further teaches the apparatus according to claim 1, wherein the apparatus is further caused to: apply a combined residual signal to a sub-set of blocks determined by the bitstream signaling (fig. 13A, sub-set of blocks. See also figs. 15A and 15B).  
Regarding claims 8 and 18, Shibahara further teaches the apparatus according to claim 7, wherein the apparatus is further caused to: apply the combined residual signal to blocks with prediction mode belonging to a pre-determined set of prediction modes (figs. 15A and 15B, [0179] inter prediction).  
Regarding claims 9 and 19, Shibahara further teaches the apparatus according to claim 7 wherein the apparatus is further caused to: apply the combined residual signal to blocks with residual coding mode belonging to a pre-determined set of residual coding modes ([0161 and 0179]).  
Regarding claims 10 and 20, Shibahara further teaches the apparatus according to claim 1, wherein the apparatus is further caused to: apply post-processing to said at least first reconstructed sample to generate at least a first output sample in said first channel (160 of fig. 7 and S135cb and S136cb of fig. 9B); and applying post-processing to said at least second reconstructed sample to generate at least a second output sample in said second channel (160 of fig. 7, S135cr and S136cr of fig. 9B).  

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiang (US 2018/0288437).

determine a residual signal for at least one sample (690 of fig. 7, determine quantized coefficients, 612 of fig.7, as a residual signal that includes a cbf_chroma, [0007] a single syntax element cbf_chroma is used to jointly code the CBF values of a pair of the collocated Cb and Cr transform blocks from a transform unit); 
determine if said residual signal is representing residual for samples in more than one channel (710 of fig. 7, [0007] a single syntax element cbf_chroma is used to jointly code the CBF values of a pair of the collocated Cb and Cr transform blocks from a transform unit, [0051] the cbf_cb and cbf_cr flags corresponding to the same block region are jointly coded as one code word for the syntax element cbf_chroma. [0060] [0060] At step 260, the video decoder decodes the cbf_chroma syntax element and sets cbf_cr and cbf_cb flags according to the decoded cbf_chroma syntax element. As mentioned, cbf_chroma is a single syntax element that encodes CBFs for both chroma (Cr and Cb) components); 
apply, in response to said residual signal representing residual for samples in the more than one channel (741 and 742 of fig. 7, cbf_cb and cbf_cr are indicating two channels.  The two chroma or chrominance Cr and Cb are two channels, [0007, 0051, and 0060]), said residual signal for at least a first sample in a first channel (cbf_cb 741 of fig. 7) for generating a first reconstructed sample (615 of fig. 7); and
 apply said residual signal for at least a second sample in a second channel (cbf_Cr 742 of fig. 7) for generating a second reconstructed sample (615 of fig. 7).  
cbf_chroma is used to jointly code the CBF values of a pair of the collocated Cb and Cr transform blocks from a transform unit).  
Regarding claims 3 and 13, Hsiang further teaches the apparatus according to claim 1, where in the apparatus is further caused to: 
decode a combined residual flag (260 of fig. 2, cbf_chroma 740 of fig. 7; [0060]); 
decode, in response to the combined residual flag being 1 or true (), a single residual block ([0060] At step 260, the video decoder decodes the cbf_chroma syntax element and sets cbf_cr and cbf_cb flags according to the decoded cbf_chroma syntax element. As mentioned, cbf_chroma is a single syntax element that encodes CBFs for both chroma ( Cr and Cb) components); and 
apply the residual signal to both the first channel and the second channel ([0060] At step 260, the video decoder decodes the cbf_chroma syntax element and sets cbf_cr and cbf_cb flags according to the decoded cbf_chroma syntax element. As mentioned, cbf_chroma is a single syntax element that encodes CBFs for both chroma ( Cr and Cb) components, 741, 741, and 615 of fig. 7).  
Regarding claims 4 and 14, Hsiang further teaches the apparatus according to claim 1, where in the apparatus is further caused to: 
decode a coded block flag for the first channel (260 of fig. 2, [0060], 710 and 741 of fig. 7) and a coded block flag for the second channel; 

decode, in response to the combined residual flag being 1 or true, a single residual block ([0060]); and   
apply said single residual block for both the first channel and the second channel (260 of fig. 2, [0060], 741 and 742 of fig. 7).  
Regarding claims 7 and 17, Hsiang further teaches the apparatus according to claim 1, wherein the apparatus is further caused to: apply a combined residual signal to a sub-set of blocks determined by the bitstream signaling (A, B, C, D of fig. 1).  
Regarding claims 8 and 18, Hsiang further teaches the apparatus according to claim 7, wherein the apparatus is further caused to: apply the combined residual signal to blocks with prediction mode belonging to a pre-determined set of prediction modes (the intra prediction and inter prediction modes, 625 and 635 of fig. 6).  
Regarding claims 9 and 19, Hsiang further teaches the apparatus according to claim 7 wherein the apparatus is further caused to: apply the combined residual signal to blocks with residual coding mode belonging to a pre-determined set of residual coding modes ([0049] In some embodiments, different LUTs are assigned for different slice types. In some embodiments, different LUTs are assigned for different CU prediction modes, 625 and 635 of fig. 6).  
Regarding claims 10 and 20, Hsiang further teaches the apparatus according to claim 1, wherein the apparatus is further caused to: apply post-processing to said at least first reconstructed sample to generate at least a first output sample in said first channel (615 and 617 .  

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 

35 U.S.C. § 102 - Shibahara
The applicant argues that Shibahara does not teach a residual signal for both samples.
The examiner strongly disagrees with the applicant. It is submitted that Shibahara teaches the CBF in figure 7 is the coded block flag indicating the coded transform coefficient as a residual signal, wherein cbf_chroma, S135 of figure 8 and S124 of figure 9, indicates  a transform coefficient of chrominance signal, [0112, 0113, and 0120]. In figure 21, the residual coding is performed as follow:

    PNG
    media_image1.png
    295
    829
    media_image1.png
    Greyscale
 .
Shibahara discloses figure 9A that describes the cbf_chroma indicates a Cr component of chrominance signal or a Cb componenet of chrominance signal for at least one sample as Cr or Cb, [0135 and 0136] and figure 9B describes cbf_chroma indicates a Cb component of chrominance and Cr component of chrominance for more than one channel such as Cr and Cb channels.

The applicant argues that figure 6b of the specification is directed to claim 1. 
The examiner strongly disagrees with the applicant. It is submitted that claim 1 is directed to figure 5. Therefore, the arguments related to figure 6 is not persuasive.

The applicant argues that Shibahara does use one residual signal for both channels.
The examiner strongly disagrees with the applicant. It is submitted that Shibahara discloses the cbf_chroma for at least one sample (fig. 9A, [0136]) and for both channels (fig. 9B, [0136]). It is noted that cbf is coded block flag, the chroma is chrominance, and chrominance has Cr component and Cb component, so the cbf_chroma as described by Shibahara indicates both channels as Cr and Cb (It is noted Hsaing discloses [0007] in some embodiments, a single syntax element cbf_chroma is used to jointly code the CBF values of a pair of the collocated Cb and Cr transform blocks from a transform unit).

The applicant argues no disclosure of residual signal is disclosed in Shibahara.
The examiner strongly disagrees with the applicant. It is submitted that Shibahara discloses coded signal, fig. 3, is residual signal because the coded signal has been encoded by the encoder, the residual signal outputs from the subtractor, 110 of fig. 2, and the residual signal is encoded by the encoder to produce the encoded signal. The encoded signal comprises the coded TUS and CBF, figure 7, including the cbf_chroma as shown in S135 of figure 8. 

35 U.S.C. § 102 – Hsiang

The examiner strongly disagrees with the applicant. It is submitted that Hsiang discloses the video decoder decodes the cbf_chroma syntax element and sets cbf_cr and cbf_cb flags according to the decoded cbf_chroma syntax element. As mentioned, cbf_chroma is a single syntax element that encodes CBFs for both chroma (Cr and Cb) components ([0060]) and the decoding of cbf_chroma may use a LUT, which maps code words of different lengths to different combinations of cbf_cb and cbf_cr flags ([0061]). The Hsiang’s disclosure suggests the cbf_chroma syntax element is the residual signal for both channels as Cr and Cb.

The applicant argues that figure 6b of the specification is directed to claim 1. 
The examiner strongly disagrees with the applicant. It is submitted that claim 1 is directed to figure 5. Therefore, the arguments related to figure 6 is not persuasive.

Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/            Primary Examiner, Art Unit 2425